            Case 1:21-cv-02636-GHW Document 4 Filed 03/29/21 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 3/29/2021
----------------------------------------------------------------- X
                                                                  :
CONNIE CAPPELLO,                                                  :
                                                                  :
                                                  Plaintiff,      :        1:21-cv-02636-GHW
                                                                  :
                              -against-                           :             ORDER
                                                                  :
METROPOLITAN LIFE INSURANCE                                       :
COMPANY,                                                          :
                                                                  :
                                               Defendant.         :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On March 29, 2021, Plaintiff initiated this action, seeking unpaid and future benefits under

her group welfare benefits plan with Defendant. Dkt. No. 1.

         The Court has reviewed Plaintiff’s complaint. Pursuant to Federal Rule of Civil Procedure

8(a), “[a] pleading that states a claim for relief must contain:(1) a short and plain statement of the

grounds for the court’s jurisdiction, unless the court already has jurisdiction and the claim needs no

new jurisdictional support[.]” Plaintiff has failed to include a statement of jurisdiction in her

complaint. She is directed to file an amended complaint that complies with Fed. R. Civ. P. 8 by no

later than April 2, 2021.

         In her amended complaint, Plaintiff is invited to include an allegation as to why venue is

proper in the Southern District of New York. Plaintiff’s pleaded location is Schenectady,

New York. Schenectady is located in the Northern District of New York. Defendant’s pleaded

location is Omaha, Nebraska.

         SO ORDERED.

Dated: March 29, 2021
       New York, New York                                         __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
